The Disciplinary Review Board having filed with the Court its decision in DRB 18-017, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent) that Saul Gary Gruber, formerly of Mount Laurel, who was admitted to the bar of this State in 1988, should be censured for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), RPC 4.1(a)(1) (false statement of material fact to a third person), RPC 8.1(a) (knowingly making a false statement of fact to, and knowingly failing to reply to a lawful demand of information from, a disciplinary authority), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that Saul Gary Gruber is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.